Exhibit 10.39 SETTLEMENT AGREEMENT AND RELEASE This Settlement Agreement and Release (this "Agreement") between Global Resource Corporation, a Nevada Corporation with its principal executive office located at 1000 Atrium Way, Suite 100, Mount Laurel, New Jersey 08054 ("GRC" or the "Company"), and Eric Swain, who resides at 151 Summit Avenue, Pompton Lakes, New Jersey 07442, for himself and any heirs, executors and administrators (collectively referred to throughout this Agreement as "Swain") is dated as of 10/02,2009. WITNESSETH: WHERAS,Swain had served as the Company's Chief Executive Officer and on the Board of Directors of the Company prior to July 6, 2009. NOW, THEREFORE, in consideration of the mutual covenants and representations contained in this Agreement and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties agree as follows: 1.Termination of Prior Agreements. The Company and Swain hereby agree that all understandings and agreements, written or oral, between the Company and Swain, including, without limitation, that certain Summary of Terms of Proposed Employment Agreement (undated) by and between the Company and Swain, filed as Exhibit 10.1 to the Company's Current Report on Form 8-K filed on October 2, 2008 (the "Summary of Proposed Terms"), have been terminated and are of no further force or effect with no further consideration and/or benefits due from GRC and/or its affiliates to Swain thereunder or otherwise. 2.Consideration.
